EXHIBIT 10.2

 

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT

 

This amendment (the “Amendment”) amends the securities purchase agreement by and
between Oncolix, Inc., f/k/a Advanced Environmental Petroleum Producers, Inc., a
Florida corporation, whose principal place of business is located at 14405
Walters Road, Suite 780, Houston, Texas 77014 (the “Company”), Oncolix, Inc., a
Delaware corporation, whose principal place of business is located at 14405
Walters Road, Suite 780, Houston, Texas 77014 (“Oncolix”) and each purchaser
identified on the signature pages hereto (each, including its successors and
assigns, a “Purchaser” and collectively, the “Purchasers”), dated August 3, 2017
(“Securities Purchase Agreement”) and is dated effective December 7, 2017
(“Effective Date”).

 

WHEREAS, the Company and the Majority Holders desire to amend the defined term
“Exempt Issuance” set forth in Section 1.1 of the Securities Purchase Agreement
to expand the definition to allow the Company to issue an additional amount of
securities that would not trigger anti-dilution provisions in the Notes and
Warrants, which should benefit both the Company and the Purchasers;

 

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Amendment of a defined term in Article 1. The definition of “Exempt Issuance”
in Section 1.1 of the Securities Purchase Agreement is hereby amended and
restated as follows (the modified language to the original definition is
underlined and in bold):

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company, not exceed 750,000 shares or
options per year in the aggregate, pursuant to any stock or option plan duly
adopted by the Board of Directors of the Company or a majority of the members of
a committee of non-employee directors established for such purpose, (b) shares
of Common Stock issuable upon exercise, conversion or pursuant to the terms of
the Securities, or convertible securities, options or warrants issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise, exchange or conversion price of any such
securities, (c) shares issued to unaffiliated third parties for legal, financial
or other services provided to the Company not to exceed 1,950,000 shares in the
aggregate during the 12-month period ending August 3, 2018 and 500,000 shares in
the aggregate during any subsequent 12-month period thereafter, (d) any
securities issued or issuable by the Company pursuant to the Merger Agreement,
and (e) securities issued pursuant to acquisitions or strategic transaction,
provided that any such issuance shall only be to a person which is, itself or
through its subsidiaries, an operating Company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 

2. No Other Amendments. Except as set forth in Section 1, the Securities
Purchase Agreement shall remain in full force and effect as currently in effect.

 

3. Severability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable, all other provisions of this
Amendment shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be effected thereby.

 

4. Counterparts. This Amendment may be executed in multiple counterparts with
the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.

 

5. Entire Agreement. This Amendment and the Securities Purchase Agreement
(including exhibits thereto) constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof.

 

6. Defined Terms. Defined terms used in this Amendment shall have the meaning
ascribed to them herein or in the Securities Purchase Agreement.

 

 

1


   



 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

 

Oncolix, Inc.,

f/k/a Advanced Environmental Petroleum Producers, Inc., a Florida corporation

 

By: /s/ Michael T. Redman

Michael T. Redman

Chief Executive Officer

 

Oncolix, Inc., a Delaware corporation

 

By: /s/ Michael T. Redman

Michael T. Redman

Chief Executive Officer

 

PURCHASERS:

 

/s/ James Besser

James Besser

 

/s/ Sharon T. Ewton

Sharon T. Ewton

 

Jeb Partners, L.P.

 

By: /s/ James Besser

Printed Name: James Besser

 

Pacific Capital Management LLC

 

By: /s / Jonathan Glaser

Printed Name: Jonathan Glaser

 

Puritan Partners LLC

 

By: /s/ Richard Smithline

Printed Name: Richard Smithline

 

Mario Family Partners LP

 

By: /s/ Christopher B. Mario

Printed Name: Christopher B. Mario

 

 



2



 